Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to application filed on 10/04/2022.
Claims 1-20 are pending in this Office Action. Claims 1, 10 and 20 are independent claims.
Priority
It is acknowledged this application claims foreign priority of CHINA Patent Application 201810150628.8   (filed 02/13/2018  in China), filed under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference. 
Applicant’s claim for the benefit of prior-filed applications 16174616, filed 10/30/2018 ,now U.S. Patent #11061863 and having 1 RCE-type filing therein claims foreign priority to 201810150628.8 , filed 02/13/2018 is also acknowledged.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11061863. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11061863 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 11061863.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11061863.
Instant Application
U.S. Patent No. 11061863
1. A method for opening a file, comprising:
obtaining format information of a file based on a file opening request;

searching for application information for a target application based on the format information;









providing an application entry of the target application based on the application information;
obtaining a configuration file corresponding to the target application based on triggering the application entry;
obtaining a locally generated native interface of the target application based on the configuration file;




uploading the file to a remote application server, and instructing the remote application server to open the file and return file content; receiving the file content returned by the remote application server; and

displaying the file content returned by the remote application server in the locally generated native interface without installing the target application locally.
1. A method for opening a file, comprising: 
receiving a file opening request, and obtaining format information of a file to be opened indicated by the file opening request; 
searching for application information of a target application for opening the file to be opened according to the format information by sending an application search request carrying the format information to a remote application server and receiving the application information returned by the remote application server, 
wherein the application search request is configured to instruct the remote application server to search for the application information; 
providing an application entry of the target application in a current interface according to the application information; 
obtaining a configuration file corresponding to the target application when the application entry is triggered; and 
generating a native interface of the target application according to the configuration file and opening the file to be opened in the native interface without installing the target application locally; 
wherein opening the file to be opened in the native interface comprises: 
uploading the file to be opened to the remote application server, to instruct the remote application server to open the file to be opened and return file content receiving the file content returned by the remote application server; and 
displaying the file content in the native interface.


2. The method of claim 1, wherein obtaining the locally generated the native interface comprises:
calling a framework file based on the configuration file to parse a statement included in the configuration file into display elements;
converting the display elements into a native view of the target application based on a correspondence relationship between the display elements and the native view; and
generating the native interface of the target application by performing local rendering based on the native view.

3. The method of claim 1, wherein searching for the application information comprises:
sending an application search request carrying the format information to the remote application server; and
receiving the application information returned by the remote application server.
4. The method of claim 1, further comprising:


sending a request for obtaining a configuration file to the remote application server, the
request for obtaining the configuration file carrying the application information;




caching the configuration file corresponding to the target application returned by the remote application server; and



obtaining the cached configuration file based on triggering the application entry.

5. The method of claim 4, further comprising:
deleting the cached configuration file based on closing the native interface.


6. The method of claim 1, further comprising:
enabling a file parsing service of the target application based on the configuration file; 
parsing the file with the file parsing service to obtain file content of the file; and
displaying the file content in the native interface without installing the target application locally.

7. The method of claim 1, wherein obtaining the format information of the file comprises:

obtaining storage path information of the file; and
obtaining the format information by parsing the storage path information.




8. The method of claim 1, further comprising:
determining whether there is an installed default application associated with the format information before searching for the application information, and in a case where there is no installed default application, 
searching for the application information for the target application based on the format information.







9. The method of claim 1, wherein the application entry is displayed in a form of widget, or in a form of shortcut.























2. The method according to claim 1, before obtaining the configuration file corresponding to the target application when the application entry is triggered, further comprising: 
sending a request for obtaining a configuration file to the remote application server, 
wherein the request for obtaining the configuration file carries the application information, and is used for instructing the remote application server to return the configuration file corresponding to the target application; and 
caching the configuration file corresponding to the target application returned by the remote application server, 
wherein obtaining the configuration file corresponding to the target application when the application entry is triggered comprises: 
obtaining the cached configuration file when the application entry is triggered.

3. The method according to claim 2, after opening the file to be opened in the native interface, further comprising: 
deleting the cached configuration file when the native interface is closed.

4. The method according to claim 1, 
wherein opening the file to be opened in the native interface comprises: 
enabling a file parsing service of the target application according to the configuration file; 
parsing the file to be opened with the file parsing service to obtain file content of the file to be opened; and displaying the file content in the native interface.



5. The method according to claim 1, wherein obtaining format information of the file to be opened indicated by the file opening request comprises: 
obtaining storage path information of the file to be opened; and 
parsing the storage path information, to obtain the format information of the file to be opened from the storage path information.

6. The method according to claim 1, further comprising: 
determining whether there is an installed default application associated with the format information before searching for the application information of the target application for opening the file to be opened according to the format information, 
searching for the application information of the target application for opening the file to be opened according to the format information comprises: 
when there is no installed default application associated with the format information, searching for the application information of the target application for opening the file to be opened according to the format information.

7. The method according to claim 1, wherein the application entry is displayed in a form of widget, or in a form of shortcut.
10. An electronic device, comprising:

a processor, and
a memory, configured to store computer programs, wherein the processor is configured to:



obtain format information of a file based on a file opening request;

search for application information for a target application based on the format information;










provide an application entry of the target application based on the application information;
obtain a configuration file corresponding to the target application based on triggering the application entry;
obtain a locally generated native interface of the target application based on the configuration file;


upload the file to a remote application server, and instruct the remote application server to open the file and return file content;
receive the file content returned by the remote application server; and
display the file content returned by the remote application server in the locally
generated native interface without installing the target application locally.
8. An apparatus for opening a file, comprising: 
a processor; and 
a memory, configured to store instructions executable by the processor, wherein the processor is configured to run a program corresponding to the instructions by reading the instructions stored in the memory, so as to perform: 
receiving a file opening request, and 
obtaining format information of a file to be opened indicated by the file opening request; 
searching for application information of a target application for opening the file to be opened according to the format information by sending an application search request carrying the format information to a remote application server and receiving the application information returned by the remote application server, 
wherein the application search request is configured to instruct the remote application server to search for the application information; 
providing an application entry of the target application in a current interface according to the application information; 
obtaining a configuration file corresponding to the target application when the application entry is triggered; and 

generating a native interface of the target application according to the configuration file and open the file to be opened in the native interface without installing the target application locally; 
wherein opening the file to be opened in the native interface comprises: 
uploading the file to be opened to the remote application server, to instruct the remote application server to open the file to be opened and return file content receiving the file content returned by the remote application server; and 
displaying the file content in the native interface.
11. The electronic device of claim 10, wherein the processor is further configured to:
call a framework file based on the configuration file to parse a statement included in the configuration file into display elements;
convert the display elements into a native view of the target application based on a correspondence relationship between the display elements and the native view; and
generate the native interface of the target application by performing local rendering based on the native view.

12. The electronic device of claim 10, wherein the processor is further configured to:
send an application search request carrying the format information to the remote application server; and
receive the application information returned by the remote application server.

13. The electronic device of claim 10, wherein the processor is further configured to:
send a request for obtaining a configuration file to the remote application server, the request for obtaining the configuration file carrying the application information;


cache the configuration file corresponding to the target application returned by the remote application server; and

obtain the cached configuration file based on triggering the application entry.

14. The electronic device of claim 13, wherein the processor is further configured to:
delete the cached configuration file based on closing the native interface is closed.


15. The electronic device of claim 10, wherein the processor is further configured to:
enable a file parsing service of the target application based on the configuration file;

parse the file with the file parsing service to obtain file content of the file; and

display the file content in the native interface without installing the target application locally.

16. The electronic device of claim 10, wherein the processor is further configured to:

obtain storage path information of the file; and

obtain the format information by parsing the storage path information.


17. The electronic device of claim 10, wherein the processor is further configured to:

determine whether there is an installed default application associated with the format information before searching for the application information, and

in a case where there is no installed default application,  search for the application information for the target application based on the format information.



18. The electronic device of claim 10, wherein the application entry is displayed in a form of widget, or in a form of shortcut.

19. The electronic device of claim 10, wherein the electronic device comprises at least one of a smart phone, a tablet computer, a personal digital assistant and a wearable device.


















9. The apparatus according to claim 8, wherein the processor is further configured to perform: 
sending a request for obtaining a configuration file to the remote application server, wherein the request for obtaining the configuration file carries the application information and is used for instructing the remote application server to return the configuration file corresponding to the target application; 
caching the configuration file corresponding to the target application returned by the remote application server; and 
obtaining the cached configuration file when the application entry is triggered.

10. The apparatus according to claim 9, wherein the processor is further configured to perform: 
deleting the cached configuration file when the native interface is closed.

11. The apparatus according to claim 8, wherein the processor is configured to perform: 
enabling a file parsing service of the target application according to the configuration file; 
parsing the file to be opened with the file parsing service to obtain file content of the file to be opened; and 
displaying the file content in the native interface.

12. The apparatus according to claim 8, wherein the processor is configured to perform: 
obtaining storage path information of the file to be opened; and parsing the storage path information, to 
obtain the format information of the file to be opened from the storage path information.

13. The apparatus according to claim 8, wherein the processor is further configured to perform: 
determining whether there is an installed default application associated with the format information before searching for the application information of the target application for opening the file to be opened according to the format information; and 
when there is no installed default application associated with the format information, searching for the application information of the target application for opening the file to be opened according to the format information.

14. The apparatus according to claim 8, wherein the processor is configured to display the application entry in a form of widget, or in a form of shortcut.
20. A non-transitory computer-readable storage medium, having instructions stored thereon,
wherein when the instructions are executed by a processor, the processor is caused to execute a method for opening a file, the method comprising:





obtaining format information of a file based on a file opening request;

searching for application information for a target application based on the format information;









providing an application entry of the target application in a current interface based on the application information;
obtaining a configuration file corresponding to the target application based on triggering the application entry;
obtaining a locally generated native interface of the target application based on the configuration file;




uploading the file to a remote application server, and instructing the remote application server to open the file and return file content;
receiving the file content returned by the remote application server; and

displaying the file content returned by the remote application server in the locally generated native interface without installing the target application locally.
15. An electronic device, comprising a processor, 
a memory and a display, 
wherein the memory is configured to store computer programs, 
the display is configured to receive inputted information and display outputted information, and 
the processor is configured to implement a method for opening a file by calling the computer programs, the method comprising: 
receiving a file opening request, and obtaining format information of a file to be opened indicated by the file opening request; 
searching for application information of a target application for opening the file to be opened according to the format information by sending an application search request carrying the format information to a remote application server and receiving the application information returned by the remote application server, 
wherein the application search request is configured to instruct the remote application server to search for the application information; 
providing an application entry of the target application in a current interface according to the application information; 
obtaining a configuration file corresponding to the target application when the application entry is triggered; and 
generating a native interface of the target application according to the configuration file and opening the file to be opened in the native interface without installing the target application locally; 
wherein opening the file to be opened in the native interface comprises: 
uploading the file to be opened to the remote application server, to instruct the remote application server to open the file to be opened and 
return file content receiving the file content returned by the remote application server; and 
displaying the file content in the native interface.

16. The electronic device according to claim 15, wherein the electronic device comprises at least one of a smart phone, a tablet computer, a personal digital assistant and a wearable device.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Allowable Subject Matter
Claims 1-20 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent No 11061863. 
In addition, the specifications and drawings are objected to for formality.
The claims 1-20 would be allowable if the above rejections are withdrawn as a necessity to a filing of terminal disclaimer against the U.S. Patent No 11061863. 
The following is the Examiner's statement of reasons for allowance:
In light of prosecution histories of the parent application and current endeavor on the instant application, thorough searches and investigations on prior art have been conducted on the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.).
However, no references previously cited or newly searched are considered the closest art disclosing partially the subject matters recited in the instant application, especially on the subject matters of receiving free-form information for requesting or modifying information about a computing system including identifying a portion in the free-form information that is unsupported by a command engine.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 19, 2022